Court of Appeals
of the State of Georgia
                                        ATLANTA,____________________
                                                 November 03, 2017

The Court of Appeals hereby passes the following order:

A18E0018. DANEILLE D. ROLLINS v. GLEN W. ROLLINS.

       The Appellant’s Emergency Motion for Supersedeas in the above-styled case
is hereby DENIED.
       The Appellant has not been convicted of criminal contempt. The Georgia
Supreme Court on February 6, 2017 issued an Opinion vacating the Fulton County
Superior Court’s final contempt order entered in November of 2015, and remanded
the case to the trial court for further proceedings consistent with its opinion. Rollins
v. Rollins, 300 Ga. 485, 796 SE2d 721 (2017).
       On September 5, 2017, the trial court entered a Rule Nisi for a show cause
hearing. The remittitur from the Georgia Supreme Court has been returned and
jurisdiction of this case now properly lay with the trial court. A hearing was set for
November 6-9 and 13, 2017. On November 2, 2017, the trial court issued an Order
denying Appellant’s Plea In Bar of Double Jeopardy. An Amended Rule Nisi was
issued by the trial court on November 3, 2017. The Appellant filed the instant
emergency motion to this Court on November 3, 2017, pursuant to Court of Appeals
Rule 40(b).
       This Court finds, under the facts and history of this case, that an emergency
order of supersedeas is not warranted.
                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         11/03/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.